Citation Nr: 1104733	
Decision Date: 02/07/11    Archive Date: 02/14/11	

DOCKET NO.  07-17 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).   

2.  Entitlement to service connection for bilateral hearing loss 
disability. 

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the VARO in Los 
Angeles, California, that, in pertinent part, denied entitlement 
to the benefits sought.

The appeal is REMANDED to the RO by way of the Appeals Management 
Center in Washington, D.C.  VA will notify the Veteran should 
further action be required.


REMAND

The record as it stands is inadequate for the purpose of 
rendering a fully informed decision as to the claims that have 
been certified for the Board's review at this time.  Where the 
record before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill the 
statutory duty to assist the Veteran in developing facts 
pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).

A review of the Veteran's service personnel records disclose that 
while in Vietnam between June 1967 and June 1968, his principal 
duty assignment was as a cook with the Marine Air Base Squadron-
36 with the Marine Amphibious Brigade-36 of the 1st Marine Air 
Wing.  No information with regard to the activities of the unit 
during the time the Veteran was assigned to it while serving in 
Vietnam is of record.  

The Veteran has submitted statements from various relatives 
attesting to psychiatric difficulties he has had over the years 
following service discharge.  A review of the record reveals he 
has not been accorded an examination with regard to his 
psychiatric status, or with regard to bilateral hearing loss 
disability and tinnitus.  The record reflects that there is a 
report of a private audiogram study done in March 2006 at which 
time notation was made that the Veteran complained of tinnitus 
and referred to a history of noise exposure in Vietnam.  
Following audiometric studies he was given a diagnosis of 
sensorineural hearing loss in each ear.  The Board is aware of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in which it is 
provided that VA must authorize a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease incurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies; 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service; but (4) there is insufficient competent 
medical evidence on file for VA to make a decision on the claim.  
The Veteran's accredited representative notes that he has not 
been accorded rating examinations with regard to the disabilities 
at issue and asks that these be accomplished.  

In view of the foregoing, the case is REMANDED for the following:

1.  The Veteran should be given one more 
opportunity to provide more specific 
information with regard to his activities 
while serving in Vietnam with Marine Air 
Base Squadron 36.  He should be asked to 
provide more specific information with 
regard to names, dates, and places of 
specific events of a stressful nature that 
took place while he was serving in Vietnam.  
Any information obtained should be 
associated with the claims file and 
appropriate action should be undertaken.  

2.  VA should then contact the Marine Corps 
Historical Center (MCHC) at the Marine 
Corps University Archive, Gray Research 
Center, 2040 Broadway Street, Quantico, 
Virginia, Zip Code 22135-5107.  That 
facility should be provided with the name 
of the Veteran's unit, the time period in 
which the stressful event or events 
occurred, a concise description of the 
event or events, and be asked to help to 
verify the alleged inservice stressors.  
Any information with regard to the 
activities of the Marine Air Base 
Squadron 36, Marine Amphibious Brigade 36, 
1st Marine Air Wing, in January and 
February 1968, to include a command 
chronology with regard to the activities of 
the unit for that time frame should be 
requested.  

3.  The Veteran should then be accorded an 
examination by a physician knowledgeable in 
psychiatry for the purpose of determining 
whether it is at least as likely as not 
(that is, probability greater than 
50 percent) that any current psychiatric 
disorder, particularly PTSD, had its origin 
in service or is in any way related to the 
Veteran's active service.  The complete 
rationale for any opinion expressed should 
be provided.  If the examiner is not able 
to provide the requested opinion without 
resorting to speculation, it should be so 
stated and he or she must discuss why such 
an opinion is not possible.

4.  The Veteran should also be accorded an 
examination by a physician knowledgeable in 
audiology for the purpose of determining 
the nature and etiology of any disability 
involving the Veteran's hearing, to include 
tinnitus.  Following review of the record, 
the examiner should provide an opinion as 
to whether it is more likely than not, at 
least as likely as not, or less likely than 
not that any current bilateral hearing loss 
disability, as well as tinnitus, had its 
origin in service or is in any way related 
to the Veteran's service.  Any opinion 
expressed must be supported by complete 
rationale.  If the examiner is unable to 
provide the requested opinion without 
resort to speculation, it should be so 
stated and he or she must discuss why such 
an opinion is not possible.

5.  Thereafter, the issues on appeal should 
be readjudicated.  If the benefits sought 
on appeal are not granted, the Veteran and 
his representative should be provided with 
a supplemental statement of the case and be 
afforded the appropriate period of time in 
which to respond.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this REMAND, 
the Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran unless otherwise notified by 
VA, but he is apprised of the importance of appearing for any 
scheduled examination and of providing more specific information 
with regard to his activities in Vietnam.  Failure to do so 
without good cause may result in a denial of his claims.  
38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



